In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Werner, J.), dated December 20, 2002, as denied that branch of its motion which was for a protective order precluding the plaintiffs expert from testifying at trial.
Ordered that the order dated December 20, 2002, is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the defendant’s motion which was for a protective order precluding the plaintiffs expert from testifying at trial. “[A] party is not required to serve an adverse party with notice to inspect real property that is open to the general public” (Melendez v Food Emporium, 243 AD2d 264, 264-265 [1997]; see CPLR 3120 [a] [1] [ii]). Smith, J.P., Luciano, Adams and Rivera, JJ., concur.